802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Alexander LOVE, Plaintiff-Appellant,v.Nathan RICE, Warden;  Henry W. Jones, Jr.;  Nurse Barnes;Doctor Stanley;  I.W.  Rose, Defendants-Appellees.
No. 86-7583.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1986.Decided Sept. 30, 1986.

Thomas Alexander Love, appellant pro se.
Jacob L. Safron, Office of the Attorney General, for appellees Rice, Barnes, Stanley and Rose.
R. Frank Gray, Jordan, Brown, Price & Wall, for appellee Jones.
E.D.N.C.
AFFIRMED.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive is sues recently have been decided authoritatively, we dispense with oral argument-and affirm the judgment below on the reasoning of the district court.  Love v. Rice, C/A No. 85-1040 (E.D.N.C., Apr. 14, 1986).


2
AFFIRMED.